Citation Nr: 1009330	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-38 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for a cervix disorder, 
including residuals of cryosurgery.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1987 to February 
1995.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the claim was remanded during November 
2008 for further development.  The claims file has been 
returned to the Board for further appellate adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for a cervix 
disorder and states that she has residuals of a cryogenic 
procedure that she underwent at a private facility while on 
active duty.  Reportedly this was in 1988.  The Board notes 
that the private facility has certified that any medical 
records from that period of time have been destroyed and are 
not available.  It is indicated by a doctor that she was seen 
in 1991.

Review of the service treatment records reveals a number of 
evaluations for several symptoms after 1988.  None of the OB-
GYN records reveal a history of the cryogenic procedure.  On 
a separation physical, the Veteran notes that she delivered 
her son at a private hospital, and evidence on file suggests 
this was in 1991.  This history is provided at separation, 
and pertinent evaluation at separation was negative.

Records do reveal a procedure accomplished in January 2005 
apparently for stenosis of the cervix.  The etiology of this 
pathology is not set forth as only the operative report is on 
file.  The release of information form suggests that Veteran 
saw this physician from October 2002 to at least September 
2007.  The Board notes that the November 2008 remand 
indicated that a request for clinical records should be made 
to complete the picture leading up to the 2005 surgery.  
However, the AMC only indicated to the Veteran in a December 
2008 letter that she should get the records; and did not ask 
for authorization with which to request the records as 
indicated by the Board.  

Finally as the Veteran did undergo treatment for a variety of 
symptoms in service, and has had some post-service treatment, 
it seems a medical opinion as to any relationship should be 
obtained.  Although a registered nurse saw the Veteran, it 
appears as though she did not do any objective testing, did 
not indicate whether the Veteran had any current 
gynecological disorders, stated that did not review the 
Veteran's service treatment records, and indicated that she 
could not proffer an opinion.  The Veteran's representative 
has pointed out that this examination is inadequate.  The 
Board agrees.

The Board's November 2008 remand conferred on the Veteran the 
right to compliance with the remand orders, as a matter of 
law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
However, as already explained herein, the Board's remand 
orders were not fully complied with.  Thus, the RO/AMC is 
required to conduct the development requested by the Board in 
order for the Veteran's claim to be fully and fairly 
adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
records of all OB-GYN treatment that she 
has had.  Specifically, the AMC should 
request a privacy release in order to 
obtain records from Dr. Maciulla covering 
all treatment of the Veteran, including 
that leading up to the procedure done in 
January 2005.  All attempts at obtaining 
records should be documented in the claims 
folder.

2. Thereafter, and whether records are 
obtained or not, the RO/AMC should arrange 
for the Veteran to undergo a gynecologic 
examination with a gynecologist to 
ascertain if she currently manifests a 
disorder of the cervix, including whether 
there are changes consistent with the 
claimed cryogenic surgery that she claims 
to have undergone during service.  Review 
of the evidence should include the service 
treatment records concerning OB- GYN 
treatment.  The claims folder should be 
made available for review in connection 
with this examination.  The examiner 
should 1) indicate whether histories taken 
during service would most likely have 
recorded the cryogenic surgery, or whether 
this might be normally omitted from such 
examinations; 2) indicate if the Veteran 
has any current gynecological disorder; 3) 
render an opinion regarding whether it is 
at least as likely as not (probability 50 
percent or greater) that any current 
disorder, if found, may be related to the 
Veteran's in-service symptoms, or the 
claimed procedure; and 4) provide complete 
rationale for all conclusions reached.  
Any objective testing necessary should be 
performed in order to answer the questions 
posed to the examiner.  An answer 
indicating that the examiner cannot posit 
a response without resort to speculation 
is not a response to any of the questions 
posed to the examiner.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal. If the 
determination remains unfavorable the 
Veteran and her representative, should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The Veteran and 
her representative should be given an 
opportunity to respond to the SSOC prior 
to returning the case to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009)


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


